Citation Nr: 0524631	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease.

2.  Entitlement to service connection for a spinal cord 
injury, Brown-Séquard syndrome, and a brain stem injury.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to service connection for acid reflux/hiatal 
hernia.

6.  Entitlement to service connection for vascular headaches.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.

The issues of service connection for degenerative disc 
disease and vascular headaches are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A spinal cord injury, Brown-Séquard syndrome, and a brain 
stem injury, first shown many years after service, did not 
have its onset during service and are otherwise unrelated to 
any disease, injury, or event in service. 

2.  A current diagnosis of osteoporosis has not been shown.

3.  Chronic obstructive pulmonary disease, first shown many 
years after service, did not have its onset during service 
and is otherwise unrelated to any disease, injury or event in 
service.

4.  Acid reflux/hiatal hernia, first shown many years after 
service, did not have its onset during service and is 
otherwise unrelated to any event in service.


CONCLUSION OF LAW

1.  A spinal cord injury, Brown-Séquard syndrome, and a brain 
stem injury were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2004).

2.  Osteoporosis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2004).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2004).

4.  Acid reflux/hiatal hernia was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA of 2000 codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented in part at 38 C.F.R § 3.159, amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication VCAA notice by 
letter, dated in November 2002.  The notice included the type 
of evidence needed to substantiate the application for 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with her authorization VA would obtain 
private medical records on her behalf or she could submit the 
records.  She was given 30 days to respond.  

In the statement of the case, dated in March 2004, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in her possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in February 2003, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did, and to address the 
claim at her hearing.  Mayfield v. Nicholson, 19 Vet. App. _ 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 




Factual Background

The August 1978 service entrance examination indicates that 
all systems were examined and found to be clinically normal.  

The March 1980 service medical examination indicates that all 
systems were examined and found to be clinically normal. 

An August 1980 service medical record indicates that the 
veteran complained of bronchitis and dizziness.  She had a 
slight cough, and smoked one pack of cigarettes per day.  On 
examination, the chest was clear.  The assessment was 
dizziness.  Service medical records, dated in April 1981, 
indicate that the veteran had chest congestion, with a 
productive cough.  The impression was mild bronchitis and an 
upper respiratory infection, with bronchitis exacerbated by 
smoking.  

A May 1981 service medical record indicates that the veteran 
complained of a very bad headache and nausea.  The diagnosis 
was a migraine.  

Service medical records, dated in September 1981, indicate 
the veteran had a viral upper respiratory infection and acute 
bronchitis.  The veteran was advised to not smoke.    

A July 1982 ophthalmology consult indicates that the veteran 
had occasional visual symptoms, slurred speech, numbness in 
the right hand, and occasional paresthesias.  

An August 1982 neurological consult indicates that the 
veteran was fully examined.  A CT scan and skull X-ray were 
normal.  The impression was headaches, muscle tension 
headaches.  The veteran was also fitted for a soft cervical 
neck collar.

Service medical records show that the veteran's neurological 
problems continued throughout 1982.  In October 1982, the 
veteran underwent a mental health consult.  It was noted that 
the veteran did have tendency to somatize, which could 
explain some of her symptoms, but probably not all of them.  
It was stated that her symptoms were atypical for a 
somatization disorder, and so was her history of onset.  The 
examiner stated that he would be very careful to attribute 
her symptoms to a psychiatric basis because she had not been 
satisfactorily worked up medically.  

An October 1982 record indicates that the veteran was 
evaluated for multiple neurological complaints.  The 
diagnosis was sensory symptoms secondary to vascular 
headaches, and mild orthostatic hypotension.  

A November 1982 service medical record indicates that the 
veteran was feeling much better, but some cervical myospasms 
were noted.  The assessment was lumbosacral strain, and 
cervical myospasm.  

A December 1982 service medical record indicates that the 
veteran was feeling better.  Some thoracic and cervical 
myospasms remained.  The examiner noted that there was the 
possibility of a neurological origin to the veteran's 
problems, and how there was a possibility that the problems 
were caused by a spinal dysfunction due to myospasm in the 
spinal region.  

A January 1983 medical examination indicates that the veteran 
was fully examined. The final diagnoses were multiple 
neurologic complaints of paresthesia and weakness with no 
organic abnormality found on testing; no psychiatric 
diagnosis was determined; and probable allergic bronchitis.  

In April 1983, the veteran was seen for an upper respiratory 
infection.  

A July 1983 private neurological evaluation indicates that 
the veteran was examined fully.  The veteran reported that in 
1975 she experienced an episode of right-sided weakness 
associated with visual symptoms, difficulty talking, and 
memory disturbance.  The symptoms disappeared after several 
hours.  She did not have symptoms again until 1979.  After 
examination, it was noted that there were no definite 
neurological deficits, and the examiner was unable to come up 
with a definite diagnosis.  

A September 1983 service medical report indicates that the 
veteran underwent a right oophorectomy.  

An August 1984 service medical record indicates that the 
veteran was treated for low back pain.  The veteran reported 
that she had picked up a coffee table.  The assessment was a 
muscle strain in the low back on the right side.  

An October 1984 service medical record indicates that the 
veteran was involved in a motor vehicle accident.  The 
assessment was a bruise of sternum and forehead.  It was 
noted that no X-ray was necessary.  

A May 1986 X-ray showed a normal cervical spine.

A July 1987 service medical examination indicates that all 
pertinent systems were found to be clinically normal.  

A March 1999 private medical record indicates that the 
veteran had a long history of swallowing and neck problems 
post-strangulation attempt 3 or 4 years ago for which she had 
spinal fusions and diskectomies.  

A June 2000 private medical record indicates that the veteran 
had a past medical history of two cervical surgeries, had 
problems with chronic reflux, and reported a migraine 
condition and a stroke in 1975.

Private medical records from August 2001 indicate that the 
veteran was strangled in 1996.  She also had reflux and a 
hiatal hernia, and had spinal stenosis.  

Private medical reports dated in December 2001 indicate that 
the veteran reported having two spine surgeries, one in 
January 1997, a cervical laminectomy in July 1997, and a C5-6 
and a C6-7 fusion, with removal of two discs.  The diagnostic 
impression was "A most probable explanation for her 
neurologic syndrome of right hemiparesis and right 
hemihypalgesia is a Brown spinal cord syndrome at a C5 level.  
Etiology of this is likely from her fall with traumatic 
spinal cord injury from the C4 stenosis that exists, causing 
spinal cord contusion or compression."  There was also 
notation of chronic obstructive pulmonary disease.

In a letter dated July 2002, a private physician stated that 
he had reviewed the veteran's records.  He stated that the 
veteran had bronchitis in basic training.  

A September 2002 private treatment record indicates that the 
veteran had underwent several neck surgeries due to 
strangulation in 1997.  In 2001, the veteran had fallen and 
fractured her cervical spine.  

A February 2003 VA neurology consult indicates that the 
veteran had a past medical history of migraines; an 
oophorectomy in 1982; a complete hysterectomy in 1996: 
chronic fissured tongue syndrome from GERD/hiatal hernia, 
severe reflux and nausea, possibly related to esophageal 
impingement from cervical spine disease and a brain stem 
injury; chronic obstructive pulmonary disease; degenerative 
arthritis; and no known spinal trauma.  The examiner noted 
that the veteran was "strangled by husband once 1986, soft 
tissue injury, hyperaeration of the lungs bilaterally."  The 
veteran was fully examined.  The assessments included a 
spinal cord injury likely at C4 based on exam, with an almost 
classic right hemicord (Brown Séquard syndrome).

A September 2003 VA neurology follow-up indicates that the 
veteran was fully examined.  The impressions included 
spondylosis, status post laminectomy and fusion with chronic 
hemicord syndrome, consistent with right C4 cord lesion; 
possible connective tissue disorder.  

At the August 2004 hearing, the veteran testified in 
pertinent part that none of her claimed disabilities began 
until "the bones started going in my neck. . . ."  She 
stated that degenerative disc disease was diagnosed when she 
was pregnant with her last child.  

Law and Regulations

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet.App. 247, 253 (1999).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as an organic disease of the nervous 
system, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

I.  Entitlement to service connection for spinal cord injury, 
Brown-Séquard syndrome, and a brain stem injury.

With regard to the spinal cord injury, Brown-Séquard 
syndrome, and the brain stem injury, the veteran's service 
medical records do not show clinical findings or a diagnosis 
of any such conditions.  Indeed, the service medical records 
indicate that the veteran was fitted for a soft cervical neck 
collar due to muscle tension headaches, and the veteran had 
spasms in the thoracic and cervical spine.  However, such 
conditions are very different from the disabilities for which 
the veteran is claiming service connection.  

Post-service records indicate that the veteran was treated 
and diagnosed with a spinal cord injury, Brown-Séquard 
syndrome, and a brain stem injury subsequent to approximately 
March 1999.  Private medical records indicate that the 
veteran had a history of neck problems as a result of a 
strangulation attempt in approximately 1997, for which she 
had spinal fusions and diskectomies.  The veteran also fell 
and fractured her cervical spine in 2001.  

In order to grant service connection, there must be a 
showing, pursuant to Hickson, of a current disability and 
linkage between such disability and an inservice injury.  
Here, competent evidence of a nexus to service is lacking.  

In various statements, the veteran has linked her spinal cord 
injury, Brown-Séquard syndrome, and a brain stem injury to 
her service.  However, the evidence of record does not 
reflect that the veteran has the requisite medical training 
or expertise that would render her opinion competent in this 
matter.  As such, she is not qualified to render opinions as 
to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Accordingly, the veteran's 
opinion that her spinal cord injury, Brown-Séquard syndrome, 
and a brain stem injury are a direct result of her military 
service is not competent medical evidence.
 
Given the lack of competent medical evidence linking the 
spinal cord injury, Brown-Sequard syndrome or a brain stem 
injury to a disease, injury or event in service, the claim 
must be denied. 

II.  Entitlement to service connection for osteoporosis.

With regard to osteoporosis, the veteran's service medical 
records do not show clinical findings or a diagnosis of 
osteoporosis.  Furthermore, there is no medical evidence of a 
current diagnosis of osteoporosis.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for osteoporosis must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Id.

III.  Entitlement to service connection for chronic 
obstructive pulmonary disease.

With regard to chronic obstructive pulmonary disorder, while 
the service medical records document several upper 
respiratory infections over a period of years, chronic 
obstructive pulmonary disease was not identified during the 
veteran's entire period of active duty.  After service, the 
first evidence of a respiratory disorder, including chronic 
obstructive pulmonary disease, was in 2001, many years after 
his service discharge.  Subsequent VA medical records 
demonstrate diagnoses of chronic obstructive pulmonary 
disease.  

As chronic obstructive pulmonary disease was not shown to be 
present during service, and as it was first documented in 
2001, many years after service, service connection cannot be 
established on the basis that chronic obstructive pulmonary 
disease was shown during service.  38 U.S.C.A. §§ 1110, 1131.  
Since the pulmonary condition in service was not identified 
as a chronic condition, service connection may be established 
by evidence of continuity of symptomatology and medical 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997). 

Although the veteran has shown that she currently suffers 
from chronic pulmonary disease, there is no medical evidence 
that relates her current disability to a disease or injury in 
service.  And the prolonged period after service without 
documentation of her symptoms opposes rather than supports a 
continuity of symptomatology.  

The veteran has linked her chronic obstructive pulmonary 
disorder to her service.  However, the evidence of record 
does not reflect that the veteran has the requisite medical 
training or expertise that would render her opinion competent 
in this matter.  As such, she is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the veteran's opinion that her chronic obstructive pulmonary 
disease is a direct result of her military service is not 
competent medical evidence.  

Given the lack of competent medical evidence linking chronic 
obstructive pulmonary disease to an injury or disease in 
service, the claim of service connection must be denied.
 
IV.  Entitlement to service connection for acid reflux/hiatal 
hernia.

With regard to the acid reflux/hiatal hernia, the veteran's 
service medical records do not show clinical findings or a 
diagnosis of acid reflux/hiatal hernia.  It is acknowledged 
that there is an isolated complaint of nausea, and migraines 
were noted.  

The first post-service evidence of treatment for acid 
reflux/hiatal hernia was in 2000.  No medical professional 
has provided findings or opinions to relate the veteran's 
acid reflux/hiatal hernia to any event or injury in service.  
In order to grant service connection, there must be a 
showing, pursuant to Hickson, of a current disability and 
linkage between such disability and an inservice injury.  
Here, competent evidence of a nexus to service is lacking.  

In various statements, the veteran has linked her acid 
reflux/hiatal hernia to her service.  However, the evidence 
of record does not reflect that the veteran has the requisite 
medical training or expertise that would render her opinion 
competent in this matter.  As such, she is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Accordingly, the veteran's opinion that her acid 
reflux/hiatal hernia are a direct result of her military 
service is not competent medical evidence.

As the preponderance of the evidence is against her service 
connection claims, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for spinal cord injury, 
Brown-Séquard syndrome, and a brain stem injury is denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for acid reflux/hiatal 
hernia is denied


REMAND

Degenerative Disc Disease

A review of the medical evidence on file reflects conflicting 
medical evidence as to whether degenerative disc disease is 
related to service to include an inservice hysterectomy and a 
claimed lack of proper estrogen treatment.  In order to 
resolve this matter, another VA medical examination is 
needed. 

Vascular Headaches

The veteran's August 1978 service entrance examination 
indicates that the veteran had severe headaches since the 
prior three years.  On the March 1980 service medical 
examination it was noted that the veteran had a vascular 
headache prior to service, in 1975, which was treated and 
resolved.  Throughout her period of service the veteran 
suffered from vascular and migraine headaches.  The post-
service medical records indicate that the veteran has been 
treated for vascular headaches.  

The Board is of the opinion that a VA medical examination is 
warranted in order to determine whether the veteran's 
vascular/migraine headaches, which were noted to pre-exist 
service, were subject to a permanent worsening (aggravation) 
during active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2004). 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for degenerative 
disc disease and vascular/migraine 
headaches, covering the period following 
her discharge from active duty to the 
present, which have not been previously 
submitted.

2.  A VA examination should be performed 
to determine the nature and etiology of 
the veteran's degenerative disc disease.  
All tests deemed necessary should be 
conducted.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the examination.  

The examiner is requested to obtain a 
detailed clinical history of the 
veteran's degenerative disc disease and 
treatment following her hysterectomy.  
Following the examination and a review 
of the claims folder, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current degenerative disc disease is 
etiologically related to an event, 
disease or injury in service, to include 
a lack of hormonal therapy, post-
hysterectomy, in service?  A complete 
rationale for any opinion rendered 
should be included in the report.  The 
clinical significance, if any, of 
notations in the service medical records 
of estrogen treatment, should be 
explained.  In addition, commentary 
should be made on the July 2002 opinion 
of the veteran's private physician and 
the July 2003 VA examination opinion 
regarding the etiology of the veteran's 
degenerative disc disease.

3.  A VA examination should be performed 
to determine the nature and etiology of 
the veteran's vascular/migraine 
headaches.  All tests deemed necessary 
should be conducted.  The claims file 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination.  

The examiner is requested to obtain a 
detailed clinical history of the 
veteran's vascular/migraine headaches.  
Following the examination and a review 
of the claims folder, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current vascular/migraine headaches are 
related to a disease or injury in 
service?  If it is determined that the 
vascular/migraine headaches were present 
at the time of the service entrance 
examination, the examiner is requested 
to render an opinion as to whether it is 
as likely as not that the pre-service 
disability of vascular/migraine 
headaches underwent a chronic increase 
in severity during service, beyond its 
natural progression.  A complete 
rationale for any opinion rendered 
should be included in the report.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


